PER CURIAM.
The appellant was informed against for the crime of assault with intent to commit rape; tried by jury; found guilty; and sentenced to two years in the State Penitentiary.
The appellant urges error in the failure of the trial court to direct a verdict in his favor at the close of all the evidence, and in the giving or failing to give certain jury instructions. We find no error and affirm. See: Autrey v. State, 94 Fla. 229, 114 So. 244; Albano v. State, Fla.1956, 89 So.2d 342; Jackson v. State, Fla.App.1958, 107 So.2d 247; Hodges v. State, Fla.App. 1958, 107 So.2d 794, 69 A.L.R.2d 1091; Hamilton v. State, Fla.App.1963,152 So.2d 793; Phillips v. State, Fla.App.1965, 177 So.2d 243.
Therefore, the verdict, adjudication and sentence here under review is hereby affirmed.
Affirmed.